In re Stuckey, Ralph; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, No. 308-416; to the Court of Appeal, Fourth Circuit, Nos. 94KW-0026, 94KW-0563.
Granted for the sole purpose of transferring the application to the district court with instructions to the trial judge to act on relator’s motion to reconsider sentence filed on or about September 23, 1993. The district court is ordered to provide this Court with a copy of its judgment.
DENNIS, J., not on panel.